67 N.Y.2d 868 (1986)
In the Matter of Fannie Zivitz, Claimant,
v.
J & S Meat Corporation et al., Respondents. Workers' Compensation Board, Appellant.
Court of Appeals of the State of New York.
Decided March 27, 1986.
Robert Abrams, Attorney-General (Howard B. Friedland of counsel), for appellant.
Ronald S. Einziger for respondents.
Concur: Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER, TITONE and HANCOCK, JR.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (114 AD2d 709).